Exhibit 10.2

 

 

 

GUARANTEE AGREEMENT

 

by and between

 

YADKIN VALLEY FINANCIAL CORPORATION

 

and

 

WILMINGTON TRUST COMPANY

 

Dated as of November 1, 2007

 

 

 

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT

 

This GUARANTEE AGREEMENT (this “Guarantee”), dated as of November 1, 2007, is
executed and delivered by Yadkin Valley Financial Corporation, a North Carolina
corporation (the “Guarantor”), and Wilmington Trust Company, a Delaware banking
corporation, as trustee (the “Guarantee Trustee”), for the benefit of the
Holders (as defined herein) from time to time of the Capital Securities (as
defined herein) of Yadkin Valley Statutory Trust I, a Delaware statutory trust
(the “Issuer”).

 

WHEREAS, pursuant to an Amended and Restated Declaration of Trust (the
“Declaration”), dated as of the date hereof among Wilmington Trust Company, not
in its individual capacity but solely as institutional trustee, the
administrators of the Issuer named therein, the Guarantor, as sponsor, and the
holders from time to time of undivided beneficial interests in the assets of the
Issuer, the Issuer is issuing on the date hereof those undivided beneficial
interests, having an aggregate liquidation amount of $25,000,000.00 (the
“Capital Securities”); and

 

WHEREAS, as incentive for the Holders to purchase the Capital Securities, the
Guarantor desires irrevocably and unconditionally to agree, to the extent set
forth in this Guarantee, to pay to the Holders of Capital Securities the
Guarantee Payments (as defined herein) and to make certain other payments on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the purchase by each Holder of the Capital
Securities, which purchase the Guarantor hereby agrees shall benefit the
Guarantor, the Guarantor executes and delivers this Guarantee for the benefit of
the Holders.

 


DEFINITIONS AND INTERPRETATION


 

Definitions and Interpretation. In this Guarantee, unless the context otherwise
requires:

 


CAPITALIZED TERMS USED IN THIS GUARANTEE BUT NOT DEFINED IN THE PREAMBLE ABOVE
HAVE THE RESPECTIVE MEANINGS ASSIGNED TO THEM IN THIS SECTION 1.1;


 


A TERM DEFINED ANYWHERE IN THIS GUARANTEE HAS THE SAME MEANING THROUGHOUT;


 


ALL REFERENCES TO “THE GUARANTEE” OR “THIS GUARANTEE” ARE TO THIS GUARANTEE AS
MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO TIME;


 


ALL REFERENCES IN THIS GUARANTEE TO “ARTICLES” OR “SECTIONS” ARE TO ARTICLES OR
SECTIONS OF THIS GUARANTEE, UNLESS OTHERWISE SPECIFIED;


 


TERMS DEFINED IN THE DECLARATION AS AT THE DATE OF EXECUTION OF THIS GUARANTEE
HAVE THE SAME MEANINGS WHEN USED IN THIS GUARANTEE, UNLESS OTHERWISE DEFINED IN
THIS GUARANTEE OR UNLESS THE CONTEXT OTHERWISE REQUIRES; AND


 


A REFERENCE TO THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA.


 

“Affiliate” has the same meaning as given to that term in Rule 405 of the
Securities Act of 1933, as amended, or any successor rule thereunder.

 

“Beneficiaries” means any Person to whom the Issuer is or hereafter becomes
indebted or liable.

 

--------------------------------------------------------------------------------


 

“Capital Securities” has the meaning set forth in the recitals to this
Guarantee.

 

“Common Securities” means the common securities issued by the Issuer to the
Guarantor pursuant to the Declaration.

 

“Corporate Trust Office” means the office of the Guarantee Trustee at which the
corporate trust business of the Guarantee Trustee shall, at any particular time,
be principally administered, which office at the date of execution of this
Guarantee is located at Rodney Square North, 1100 North Market Street,
Wilmington, Delaware  19890-1600, Attention:  Corporate Trust Administration.

 

“Covered Person” means any Holder of Capital Securities.

 

“Debentures” means the debt securities of the Guarantor designated the Floating
Rate Junior Subordinated Deferrable Interest Debentures due 2037 held by the
Institutional Trustee (as defined in the Declaration) of the Issuer.

 

“Declaration Event of Default” means an “Event of Default” as defined in the
Declaration.

 

“Event of Default” has the meaning set forth in Section 2.4(a).

 

“Guarantee Payments” means the following payments or distributions, without
duplication, with respect to the Capital Securities, to the extent not paid or
made by the Issuer:  (i) any accrued and unpaid Distributions (as defined in the
Declaration) which are required to be paid on such Capital Securities to the
extent the Issuer shall have funds available therefor, (ii) the Redemption Price
to the extent the Issuer has funds available therefor, with respect to any
Capital Securities called for redemption by the Issuer, (iii) the Special
Redemption Price to the extent the Issuer has funds available therefor, with
respect to Capital Securities redeemed upon the occurrence of a Special Event,
and (iv) upon a voluntary or involuntary liquidation, dissolution, winding-up or
termination of the Issuer (other than in connection with the distribution of
Debentures to the Holders of the Capital Securities in exchange therefor as
provided in the Declaration), the lesser of (a) the aggregate of the liquidation
amount and all accrued and unpaid Distributions on the Capital Securities to the
date of payment, to the extent the Issuer shall have funds available therefor,
and (b) the amount of assets of the Issuer remaining available for distribution
to Holders in liquidation of the Issuer (in either case, the “Liquidation
Distribution”).

 

“Guarantee Trustee” means Wilmington Trust Company, until a Successor Guarantee
Trustee has been appointed and has accepted such appointment pursuant to the
terms of this Guarantee and thereafter means each such Successor Guarantee
Trustee.

 

“Guarantor” means Yadkin Valley Financial Corporation and each of its successors
and assigns.

 

“Holder” means any holder, as registered on the books and records of the Issuer,
of any Capital Securities; provided, however, that, in determining whether the
Holders of the requisite percentage of Capital Securities have given any
request, notice, consent or waiver hereunder, “Holder” shall not include the
Guarantor or any Affiliate of the Guarantor.

 

“Indemnified Person” means the Guarantee Trustee, any Affiliate of the Guarantee
Trustee, or any officers, directors, shareholders, members, partners, employees,
representatives, nominees, custodians or agents of the Guarantee Trustee.

 

“Indenture” means the Indenture dated as of the date hereof between the
Guarantor and Wilmington Trust Company, not in its individual capacity but
solely as trustee, and any indenture

 

2

--------------------------------------------------------------------------------


 

supplemental thereto pursuant to which the Debentures are to be issued to the
institutional trustee of the Issuer.

 

“Issuer” has the meaning set forth in the opening paragraph to this Guarantee.

 

“Liquidation Distribution” has the meaning set forth in the definition of
“Guarantee Payments” herein.

 

“Majority in liquidation amount of the Capital Securities” means Holder(s) of
outstanding Capital Securities, voting together as a class, but separately from
the holders of Common Securities, of more than 50% of the aggregate liquidation
amount (including the stated amount that would be paid on redemption,
liquidation or otherwise, plus accrued and unpaid Distributions to the date upon
which the voting percentages are determined) of all Capital Securities then
outstanding.

 

“Obligations” means any costs, expenses or liabilities (but not including
liabilities related to taxes) of the Issuer other than obligations of the Issuer
to pay to holders of any Trust Securities the amounts due such holders pursuant
to the terms of the Trust Securities.

 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Authorized Officer of such Person. Any Officer’s Certificate delivered
with respect to compliance with a condition or covenant provided for in this
Guarantee shall include:

 

(a)           a statement that the officer signing the Officer’s Certificate has
read the covenant or condition and the definitions relating thereto;

 

(b)           a brief statement of the nature and scope of the examination or
investigation undertaken by the officer in rendering the Officer’s Certificate;

 

(c)           a statement that the officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

 

(d)           a statement as to whether, in the opinion of the officer, such
condition or covenant has been complied with.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

 

“Redemption Price” has the meaning set forth in the Indenture.

 

“Responsible Officer” means, with respect to the Guarantee Trustee, any officer
within the Corporate Trust Office of the Guarantee Trustee including any Vice
President, Assistant Vice President, Secretary, Assistant Secretary or any other
officer of the Guarantee Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.

 

“Special Event” has the meaning set forth in the Indenture.

 

“Special Redemption Price” has the meaning set forth in the Indenture.

 

3

--------------------------------------------------------------------------------


 

“Successor Guarantee Trustee” means a successor Guarantee Trustee possessing the
qualifications to act as Guarantee Trustee under Section 3.1.

 

“Trust Securities” means the Common Securities and the Capital Securities.

 


POWERS, DUTIES AND RIGHTS OF
GUARANTEE TRUSTEE


 

Powers and Duties of the Guarantee Trustee.

 

This Guarantee shall be held by the Guarantee Trustee for the benefit of the
Holders of the Capital Securities, and the Guarantee Trustee shall not transfer
this Guarantee to any Person except a Holder of Capital Securities exercising
his or her rights pursuant to Section 4.4(b) or to a Successor Guarantee Trustee
on acceptance by such Successor Guarantee Trustee of its appointment to act as
Successor Guarantee Trustee. The right, title and interest of the Guarantee
Trustee shall automatically vest in any Successor Guarantee Trustee, and such
vesting and cessation of title shall be effective whether or not conveyancing
documents have been executed and delivered pursuant to the appointment of such
Successor Guarantee Trustee.


 


IF AN EVENT OF DEFAULT ACTUALLY KNOWN TO A RESPONSIBLE OFFICER OF THE GUARANTEE
TRUSTEE HAS OCCURRED AND IS CONTINUING, THE GUARANTEE TRUSTEE SHALL ENFORCE THIS
GUARANTEE FOR THE BENEFIT OF THE HOLDERS OF THE CAPITAL SECURITIES.


 


THE GUARANTEE TRUSTEE, BEFORE THE OCCURRENCE OF ANY EVENT OF DEFAULT AND AFTER
CURING ALL EVENTS OF DEFAULT THAT MAY HAVE OCCURRED, SHALL UNDERTAKE TO PERFORM
ONLY SUCH DUTIES AS ARE SPECIFICALLY SET FORTH IN THIS GUARANTEE, AND NO IMPLIED
COVENANTS SHALL BE READ INTO THIS GUARANTEE AGAINST THE GUARANTEE TRUSTEE. IN
CASE AN EVENT OF DEFAULT HAS OCCURRED (THAT HAS NOT BEEN WAIVED PURSUANT TO
SECTION 2.4) AND IS ACTUALLY KNOWN TO A RESPONSIBLE OFFICER OF THE GUARANTEE
TRUSTEE, THE GUARANTEE TRUSTEE SHALL EXERCISE SUCH OF THE RIGHTS AND POWERS
VESTED IN IT BY THIS GUARANTEE, AND USE THE SAME DEGREE OF CARE AND SKILL IN ITS
EXERCISE THEREOF, AS A PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE
CIRCUMSTANCES IN THE CONDUCT OF HIS OR HER OWN AFFAIRS.


 


NO PROVISION OF THIS GUARANTEE SHALL BE CONSTRUED TO RELIEVE THE GUARANTEE
TRUSTEE FROM LIABILITY FOR ITS OWN NEGLIGENT ACTION, ITS OWN NEGLIGENT FAILURE
TO ACT, OR ITS OWN WILLFUL MISCONDUCT, EXCEPT THAT:


 

PRIOR TO THE OCCURRENCE OF ANY EVENT OF DEFAULT AND AFTER THE CURING OR WAIVING
OF ALL SUCH EVENTS OF DEFAULT THAT MAY HAVE OCCURRED:

 

THE DUTIES AND OBLIGATIONS OF THE GUARANTEE TRUSTEE SHALL BE DETERMINED SOLELY
BY THE EXPRESS PROVISIONS OF THIS GUARANTEE, AND THE GUARANTEE TRUSTEE SHALL NOT
BE LIABLE EXCEPT FOR THE PERFORMANCE OF SUCH DUTIES AND OBLIGATIONS AS ARE
SPECIFICALLY SET FORTH IN THIS GUARANTEE, AND NO IMPLIED COVENANTS OR
OBLIGATIONS SHALL BE READ INTO THIS GUARANTEE AGAINST THE GUARANTEE TRUSTEE; AND

 

IN THE ABSENCE OF BAD FAITH ON THE PART OF THE GUARANTEE TRUSTEE, THE GUARANTEE
TRUSTEE MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE
CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON ANY CERTIFICATES OR OPINIONS
FURNISHED TO THE GUARANTEE TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS
GUARANTEE; BUT IN THE CASE OF ANY SUCH CERTIFICATES OR OPINIONS THAT BY ANY
PROVISION HEREOF ARE SPECIFICALLY REQUIRED TO BE

 

4

--------------------------------------------------------------------------------


 

FURNISHED TO THE GUARANTEE TRUSTEE, THE GUARANTEE TRUSTEE SHALL BE UNDER A DUTY
TO EXAMINE THE SAME TO DETERMINE WHETHER OR NOT THEY CONFORM TO THE REQUIREMENTS
OF THIS GUARANTEE;

 

THE GUARANTEE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN GOOD
FAITH BY A RESPONSIBLE OFFICER OF THE GUARANTEE TRUSTEE, UNLESS IT SHALL BE
PROVED THAT SUCH RESPONSIBLE OFFICER OF THE GUARANTEE TRUSTEE OR THE GUARANTEE
TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS UPON WHICH SUCH
JUDGMENT WAS MADE;

 

THE GUARANTEE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE WRITTEN DIRECTION
OF THE HOLDERS OF NOT LESS THAN A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL
SECURITIES RELATING TO THE TIME, METHOD AND PLACE OF CONDUCTING ANY PROCEEDING
FOR ANY REMEDY AVAILABLE TO THE GUARANTEE TRUSTEE, OR RELATING TO THE EXERCISE
OF ANY TRUST OR POWER CONFERRED UPON THE GUARANTEE TRUSTEE UNDER THIS GUARANTEE;
AND

 

NO PROVISION OF THIS GUARANTEE SHALL REQUIRE THE GUARANTEE TRUSTEE TO EXPEND OR
RISK ITS OWN FUNDS OR OTHERWISE INCUR PERSONAL FINANCIAL LIABILITY IN THE
PERFORMANCE OF ANY OF ITS DUTIES OR IN THE EXERCISE OF ANY OF ITS RIGHTS OR
POWERS, IF THE GUARANTEE TRUSTEE SHALL HAVE REASONABLE GROUNDS FOR BELIEVING
THAT THE REPAYMENT OF SUCH FUNDS IS NOT REASONABLY ASSURED TO IT UNDER THE TERMS
OF THIS GUARANTEE OR SECURITY AND INDEMNITY, REASONABLY SATISFACTORY TO THE
GUARANTEE TRUSTEE, AGAINST SUCH RISK OR LIABILITY IS NOT REASONABLY ASSURED TO
IT.

 

Certain Rights of Guarantee Trustee.

 


SUBJECT TO THE PROVISIONS OF SECTION 2.1:


 

THE GUARANTEE TRUSTEE MAY CONCLUSIVELY RELY, AND SHALL BE FULLY PROTECTED IN
ACTING OR REFRAINING FROM ACTING UPON, ANY RESOLUTION, CERTIFICATE, STATEMENT,
INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND,
DEBENTURE, NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER PAPER OR DOCUMENT
BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR PRESENTED BY THE
PROPER PARTY OR PARTIES.

 

ANY DIRECTION OR ACT OF THE GUARANTOR CONTEMPLATED BY THIS GUARANTEE SHALL BE
SUFFICIENTLY EVIDENCED BY AN OFFICER’S CERTIFICATE.

 

WHENEVER, IN THE ADMINISTRATION OF THIS GUARANTEE, THE GUARANTEE TRUSTEE SHALL
DEEM IT DESIRABLE THAT A MATTER BE PROVED OR ESTABLISHED BEFORE TAKING,
SUFFERING OR OMITTING ANY ACTION HEREUNDER, THE GUARANTEE TRUSTEE (UNLESS OTHER
EVIDENCE IS HEREIN SPECIFICALLY PRESCRIBED) MAY, IN THE ABSENCE OF BAD FAITH ON
ITS PART, REQUEST AND CONCLUSIVELY RELY UPON AN OFFICER’S CERTIFICATE OF THE
GUARANTOR WHICH, UPON RECEIPT OF SUCH REQUEST, SHALL BE PROMPTLY DELIVERED BY
THE GUARANTOR.

 

THE GUARANTEE TRUSTEE SHALL HAVE NO DUTY TO SEE TO ANY RECORDING, FILING OR
REGISTRATION OF ANY INSTRUMENT (OR ANY RE-RECORDING, REFILING OR RE-REGISTRATION
THEREOF).

 

THE GUARANTEE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS SELECTION, AND THE ADVICE
OR OPINION OF SUCH COUNSEL WITH RESPECT TO LEGAL MATTERS SHALL BE FULL AND
COMPLETE AUTHORIZATION AND PROTECTION IN RESPECT OF ANY ACTION TAKEN, SUFFERED
OR OMITTED BY IT HEREUNDER IN GOOD FAITH AND IN ACCORDANCE WITH SUCH ADVICE OR
OPINION. SUCH COUNSEL MAY BE COUNSEL TO THE GUARANTOR OR ANY OF ITS AFFILIATES
AND MAY INCLUDE ANY OF ITS EMPLOYEES. THE GUARANTEE TRUSTEE SHALL HAVE THE RIGHT
AT ANY TIME TO SEEK INSTRUCTIONS CONCERNING THE ADMINISTRATION OF THIS GUARANTEE
FROM ANY COURT OF COMPETENT JURISDICTION.

 

5

--------------------------------------------------------------------------------


 

THE GUARANTEE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE RIGHTS
OR POWERS VESTED IN IT BY THIS GUARANTEE AT THE REQUEST OR DIRECTION OF ANY
HOLDER, UNLESS SUCH HOLDER SHALL HAVE PROVIDED TO THE GUARANTEE TRUSTEE SUCH
SECURITY AND INDEMNITY, REASONABLY SATISFACTORY TO THE GUARANTEE TRUSTEE,
AGAINST THE COSTS, EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES AND THE
EXPENSES OF THE GUARANTEE TRUSTEE’S AGENTS, NOMINEES OR CUSTODIANS) AND
LIABILITIES THAT MIGHT BE INCURRED BY IT IN COMPLYING WITH SUCH REQUEST OR
DIRECTION, INCLUDING SUCH REASONABLE ADVANCES AS MAY BE REQUESTED BY THE
GUARANTEE TRUSTEE; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION
2.2(A)(VI) SHALL RELIEVE THE GUARANTEE TRUSTEE, UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT, OF ITS OBLIGATION TO EXERCISE THE RIGHTS AND POWERS VESTED IN IT BY
THIS GUARANTEE.

 

THE GUARANTEE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND, DEBENTURE,
NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER PAPER OR DOCUMENT, BUT THE
GUARANTEE TRUSTEE, IN ITS DISCRETION, MAY MAKE SUCH FURTHER INQUIRY OR
INVESTIGATION INTO SUCH FACTS OR MATTERS AS IT MAY SEE FIT.

 

THE GUARANTEE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH AGENTS, NOMINEES,
CUSTODIANS OR ATTORNEYS, AND THE GUARANTEE TRUSTEE SHALL NOT BE RESPONSIBLE FOR
ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF ANY AGENT OR ATTORNEY APPOINTED WITH
DUE CARE BY IT HEREUNDER.

 

ANY ACTION TAKEN BY THE GUARANTEE TRUSTEE OR ITS AGENTS HEREUNDER SHALL BIND THE
HOLDERS OF THE CAPITAL SECURITIES, AND THE SIGNATURE OF THE GUARANTEE TRUSTEE OR
ITS AGENTS ALONE SHALL BE SUFFICIENT AND EFFECTIVE TO PERFORM ANY SUCH ACTION.
NO THIRD PARTY SHALL BE REQUIRED TO INQUIRE AS TO THE AUTHORITY OF THE GUARANTEE
TRUSTEE TO SO ACT OR AS TO ITS COMPLIANCE WITH ANY OF THE TERMS AND PROVISIONS
OF THIS GUARANTEE, BOTH OF WHICH SHALL BE CONCLUSIVELY EVIDENCED BY THE
GUARANTEE TRUSTEE’S OR ITS AGENT’S TAKING SUCH ACTION.

 

WHENEVER IN THE ADMINISTRATION OF THIS GUARANTEE THE GUARANTEE TRUSTEE SHALL
DEEM IT DESIRABLE TO RECEIVE INSTRUCTIONS WITH RESPECT TO ENFORCING ANY REMEDY
OR RIGHT OR TAKING ANY OTHER ACTION HEREUNDER, THE GUARANTEE TRUSTEE (I) MAY
REQUEST INSTRUCTIONS FROM THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE
CAPITAL SECURITIES, (II) MAY REFRAIN FROM ENFORCING SUCH REMEDY OR RIGHT OR
TAKING SUCH OTHER ACTION UNTIL SUCH INSTRUCTIONS ARE RECEIVED, AND (III) SHALL
BE PROTECTED IN CONCLUSIVELY RELYING ON OR ACTING IN ACCORDANCE WITH SUCH
INSTRUCTIONS.

 

THE GUARANTEE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION TAKEN, SUFFERED, OR
OMITTED TO BE TAKEN BY IT IN GOOD FAITH, WITHOUT NEGLIGENCE, AND REASONABLY
BELIEVED BY IT TO BE AUTHORIZED OR WITHIN THE DISCRETION OR RIGHTS OR POWERS
CONFERRED UPON IT BY THIS GUARANTEE.

 


NO PROVISION OF THIS GUARANTEE SHALL BE DEEMED TO IMPOSE ANY DUTY OR OBLIGATION
ON THE GUARANTEE TRUSTEE TO PERFORM ANY ACT OR ACTS OR EXERCISE ANY RIGHT,
POWER, DUTY OR OBLIGATION CONFERRED OR IMPOSED ON IT, IN ANY JURISDICTION IN
WHICH IT SHALL BE ILLEGAL OR IN WHICH THE GUARANTEE TRUSTEE SHALL BE UNQUALIFIED
OR INCOMPETENT IN ACCORDANCE WITH APPLICABLE LAW TO PERFORM ANY SUCH ACT OR ACTS
OR TO EXERCISE ANY SUCH RIGHT, POWER, DUTY OR OBLIGATION. NO PERMISSIVE POWER OR
AUTHORITY AVAILABLE TO THE GUARANTEE TRUSTEE SHALL BE CONSTRUED TO BE A DUTY.


 

Not Responsible for Recitals or Issuance of Guarantee. The recitals contained in
this Guarantee shall be taken as the statements of the Guarantor, and the
Guarantee Trustee does not assume any responsibility for their correctness. The
Guarantee Trustee makes no representation as to the validity or sufficiency of
this Guarantee.

 

6

--------------------------------------------------------------------------------


 

Events of Default; Waiver.

 


AN EVENT OF DEFAULT UNDER THIS GUARANTEE WILL OCCUR UPON THE FAILURE OF THE
GUARANTOR TO PERFORM ANY OF ITS PAYMENT OR OTHER OBLIGATIONS HEREUNDER.


 


THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES MAY,
VOTING OR CONSENTING AS A CLASS, ON BEHALF OF THE HOLDERS OF ALL OF THE CAPITAL
SECURITIES, WAIVE ANY PAST EVENT OF DEFAULT AND ITS CONSEQUENCES. UPON SUCH
WAIVER, ANY SUCH EVENT OF DEFAULT SHALL CEASE TO EXIST, AND SHALL BE DEEMED TO
HAVE BEEN CURED, FOR EVERY PURPOSE OF THIS GUARANTEE, BUT NO SUCH WAIVER SHALL
EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT OR EVENT OF DEFAULT OR IMPAIR ANY
RIGHT CONSEQUENT THEREON.


 

Events of Default; Notice.

 


THE GUARANTEE TRUSTEE SHALL, WITHIN 90 DAYS AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, TRANSMIT BY MAIL, FIRST CLASS POSTAGE PREPAID, TO THE HOLDERS OF THE
CAPITAL SECURITIES AND THE GUARANTOR, NOTICES OF ALL EVENTS OF DEFAULT ACTUALLY
KNOWN TO A RESPONSIBLE OFFICER OF THE GUARANTEE TRUSTEE, UNLESS SUCH DEFAULTS
HAVE BEEN CURED BEFORE THE GIVING OF SUCH NOTICE, PROVIDED, HOWEVER, THAT THE
GUARANTEE TRUSTEE SHALL BE PROTECTED IN WITHHOLDING SUCH NOTICE IF AND SO LONG
AS A RESPONSIBLE OFFICER OF THE GUARANTEE TRUSTEE IN GOOD FAITH DETERMINES THAT
THE WITHHOLDING OF SUCH NOTICE IS IN THE INTERESTS OF THE HOLDERS OF THE CAPITAL
SECURITIES.


 


THE GUARANTEE TRUSTEE SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OF ANY EVENT OF
DEFAULT UNLESS THE GUARANTEE TRUSTEE SHALL HAVE RECEIVED WRITTEN NOTICE FROM THE
GUARANTOR OR A HOLDER OF THE CAPITAL SECURITIES (EXCEPT IN THE CASE OF A PAYMENT
DEFAULT), OR A RESPONSIBLE OFFICER OF THE GUARANTEE TRUSTEE CHARGED WITH THE
ADMINISTRATION OF THIS GUARANTEE SHALL HAVE OBTAINED ACTUAL KNOWLEDGE THEREOF.


 


GUARANTEE TRUSTEE


 

Guarantee Trustee; Eligibility.

 


THERE SHALL AT ALL TIMES BE A GUARANTEE TRUSTEE WHICH SHALL:


 

NOT BE AN AFFILIATE OF THE GUARANTOR, AND

 

BE A CORPORATION ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR ANY STATE OR TERRITORY THEREOF OR OF THE DISTRICT OF
COLUMBIA, OR PERSON AUTHORIZED UNDER SUCH LAWS TO EXERCISE CORPORATE TRUST
POWERS, HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST 50 MILLION U.S.
DOLLARS ($50,000,000), AND SUBJECT TO SUPERVISION OR EXAMINATION BY FEDERAL,
STATE, TERRITORIAL OR DISTRICT OF COLUMBIA AUTHORITY. IF SUCH CORPORATION
PUBLISHES REPORTS OF CONDITION AT LEAST ANNUALLY, PURSUANT TO LAW OR TO THE
REQUIREMENTS OF THE SUPERVISING OR EXAMINING AUTHORITY REFERRED TO ABOVE, THEN,
FOR THE PURPOSES OF THIS SECTION 3.1(A)(II), THE COMBINED CAPITAL AND SURPLUS OF
SUCH CORPORATION SHALL BE DEEMED TO BE ITS COMBINED CAPITAL AND SURPLUS AS SET
FORTH IN ITS MOST RECENT REPORT OF CONDITION SO PUBLISHED.

 


IF AT ANY TIME THE GUARANTEE TRUSTEE SHALL CEASE TO BE ELIGIBLE TO SO ACT UNDER
SECTION 3.1(A), THE GUARANTEE TRUSTEE SHALL IMMEDIATELY RESIGN IN THE MANNER AND
WITH THE EFFECT SET OUT IN SECTION 3.2(C).


 


IF THE GUARANTEE TRUSTEE HAS OR SHALL ACQUIRE ANY “CONFLICTING INTEREST” WITHIN
THE MEANING OF SECTION 310(B) OF THE TRUST INDENTURE ACT, THE GUARANTEE TRUSTEE
SHALL EITHER ELIMINATE SUCH INTEREST OR RESIGN TO THE EXTENT AND IN THE MANNER
PROVIDED BY, AND SUBJECT TO THIS GUARANTEE.

 

7

--------------------------------------------------------------------------------


 

Appointment, Removal and Resignation of Guarantee Trustee.

 


SUBJECT TO SECTION 3.2(B), THE GUARANTEE TRUSTEE MAY BE APPOINTED OR REMOVED
WITHOUT CAUSE AT ANY TIME BY THE GUARANTOR EXCEPT DURING AN EVENT OF DEFAULT.


 


THE GUARANTEE TRUSTEE SHALL NOT BE REMOVED IN ACCORDANCE WITH SECTION 3.2(A)
UNTIL A SUCCESSOR GUARANTEE TRUSTEE HAS BEEN APPOINTED AND HAS ACCEPTED SUCH
APPOINTMENT BY WRITTEN INSTRUMENT EXECUTED BY SUCH SUCCESSOR GUARANTEE TRUSTEE
AND DELIVERED TO THE GUARANTOR.


 


THE GUARANTEE TRUSTEE APPOINTED TO OFFICE SHALL HOLD OFFICE UNTIL A SUCCESSOR
GUARANTEE TRUSTEE SHALL HAVE BEEN APPOINTED OR UNTIL ITS REMOVAL OR RESIGNATION.
THE GUARANTEE TRUSTEE MAY RESIGN FROM OFFICE (WITHOUT NEED FOR PRIOR OR
SUBSEQUENT ACCOUNTING) BY AN INSTRUMENT IN WRITING EXECUTED BY THE GUARANTEE
TRUSTEE AND DELIVERED TO THE GUARANTOR, WHICH RESIGNATION SHALL NOT TAKE EFFECT
UNTIL A SUCCESSOR GUARANTEE TRUSTEE HAS BEEN APPOINTED AND HAS ACCEPTED SUCH
APPOINTMENT BY AN INSTRUMENT IN WRITING EXECUTED BY SUCH SUCCESSOR GUARANTEE
TRUSTEE AND DELIVERED TO THE GUARANTOR AND THE RESIGNING GUARANTEE TRUSTEE.


 


IF NO SUCCESSOR GUARANTEE TRUSTEE SHALL HAVE BEEN APPOINTED AND ACCEPTED
APPOINTMENT AS PROVIDED IN THIS SECTION 3.2 WITHIN 60 DAYS AFTER DELIVERY OF AN
INSTRUMENT OF REMOVAL OR RESIGNATION, THE GUARANTEE TRUSTEE RESIGNING OR BEING
REMOVED MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR APPOINTMENT OF A
SUCCESSOR GUARANTEE TRUSTEE. SUCH COURT MAY THEREUPON, AFTER PRESCRIBING SUCH
NOTICE, IF ANY, AS IT MAY DEEM PROPER, APPOINT A SUCCESSOR GUARANTEE TRUSTEE.


 


NO GUARANTEE TRUSTEE SHALL BE LIABLE FOR THE ACTS OR OMISSIONS TO ACT OF ANY
SUCCESSOR GUARANTEE TRUSTEE.


 


UPON TERMINATION OF THIS GUARANTEE OR REMOVAL OR RESIGNATION OF THE GUARANTEE
TRUSTEE PURSUANT TO THIS SECTION 3.2, THE GUARANTOR SHALL PAY TO THE GUARANTEE
TRUSTEE ALL AMOUNTS OWING TO THE GUARANTEE TRUSTEE UNDER SECTIONS 7.2 AND 7.3
ACCRUED TO THE DATE OF SUCH TERMINATION, REMOVAL OR RESIGNATION.


 


GUARANTEE


 

Guarantee.

 


THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES TO PAY IN FULL TO THE
HOLDERS THE GUARANTEE PAYMENTS (WITHOUT DUPLICATION OF AMOUNTS THERETOFORE PAID
BY THE ISSUER), AS AND WHEN DUE, REGARDLESS OF ANY DEFENSE (EXCEPT THE DEFENSE
OF PAYMENT BY THE ISSUER), RIGHT OF SET-OFF OR COUNTERCLAIM THAT THE ISSUER MAY
HAVE OR ASSERT. THE GUARANTOR’S OBLIGATION TO MAKE A GUARANTEE PAYMENT MAY BE
SATISFIED BY DIRECT PAYMENT OF THE REQUIRED AMOUNTS BY THE GUARANTOR TO THE
HOLDERS OR BY CAUSING THE ISSUER TO PAY SUCH AMOUNTS TO THE HOLDERS.


 


THE GUARANTOR HEREBY ALSO AGREES TO ASSUME ANY AND ALL OBLIGATIONS OF THE ISSUER
AND IN THE EVENT ANY SUCH OBLIGATION IS NOT SO ASSUMED, SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
GUARANTEES TO EACH BENEFICIARY THE FULL PAYMENT, WHEN AND AS DUE, OF ANY AND ALL
OBLIGATIONS TO SUCH BENEFICIARIES. THIS GUARANTEE IS INTENDED TO BE FOR THE
BENEFIT OF, AND TO BE ENFORCEABLE BY, ALL SUCH BENEFICIARIES, WHETHER OR NOT
SUCH BENEFICIARIES HAVE RECEIVED NOTICE HEREOF.


 

Waiver of Notice and Demand. The Guarantor hereby waives notice of acceptance of
this Guarantee and of any liability to which it applies or may apply,
presentment, demand for payment, any right to require a proceeding first against
the Issuer or any other Person before proceeding against the

 

8

--------------------------------------------------------------------------------


 

Guarantor, protest, notice of nonpayment, notice of dishonor, notice of
redemption and all other notices and demands.

 

Obligations Not Affected. The obligations, covenants, agreements and duties of
the Guarantor under this Guarantee shall in no way be affected or impaired by
reason of the happening from time to time of any of the following:

 


THE RELEASE OR WAIVER, BY OPERATION OF LAW OR OTHERWISE, OF THE PERFORMANCE OR
OBSERVANCE BY THE ISSUER OF ANY EXPRESS OR IMPLIED AGREEMENT, COVENANT, TERM OR
CONDITION RELATING TO THE CAPITAL SECURITIES TO BE PERFORMED OR OBSERVED BY THE
ISSUER;


 


THE EXTENSION OF TIME FOR THE PAYMENT BY THE ISSUER OF ALL OR ANY PORTION OF THE
DISTRIBUTIONS, REDEMPTION PRICE, SPECIAL REDEMPTION PRICE, LIQUIDATION
DISTRIBUTION OR ANY OTHER SUMS PAYABLE UNDER THE TERMS OF THE CAPITAL SECURITIES
OR THE EXTENSION OF TIME FOR THE PERFORMANCE OF ANY OTHER OBLIGATION UNDER,
ARISING OUT OF OR IN CONNECTION WITH, THE CAPITAL SECURITIES (OTHER THAN AN
EXTENSION OF TIME FOR PAYMENT OF DISTRIBUTIONS, REDEMPTION PRICE, SPECIAL
REDEMPTION PRICE, LIQUIDATION DISTRIBUTION OR OTHER SUM PAYABLE THAT RESULTS
FROM THE EXTENSION OF ANY INTEREST PAYMENT PERIOD ON THE DEBENTURES OR ANY
EXTENSION OF THE MATURITY DATE OF THE DEBENTURES PERMITTED BY THE INDENTURE);


 


ANY FAILURE, OMISSION, DELAY OR LACK OF DILIGENCE ON THE PART OF THE HOLDERS TO
ENFORCE, ASSERT OR EXERCISE ANY RIGHT, PRIVILEGE, POWER OR REMEDY CONFERRED ON
THE HOLDERS PURSUANT TO THE TERMS OF THE CAPITAL SECURITIES, OR ANY ACTION ON
THE PART OF THE ISSUER GRANTING INDULGENCE OR EXTENSION OF ANY KIND;


 


THE VOLUNTARY OR INVOLUNTARY LIQUIDATION, DISSOLUTION, SALE OF ANY COLLATERAL,
RECEIVERSHIP, INSOLVENCY, BANKRUPTCY, ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
REORGANIZATION, ARRANGEMENT, COMPOSITION OR READJUSTMENT OF DEBT OF, OR OTHER
SIMILAR PROCEEDINGS AFFECTING, THE ISSUER OR ANY OF THE ASSETS OF THE ISSUER;


 


ANY INVALIDITY OF, OR DEFECT OR DEFICIENCY IN, THE CAPITAL SECURITIES;


 


THE SETTLEMENT OR COMPROMISE OF ANY OBLIGATION GUARANTEED HEREBY OR HEREBY
INCURRED; OR


 


ANY OTHER CIRCUMSTANCE WHATSOEVER THAT MIGHT OTHERWISE CONSTITUTE A LEGAL OR
EQUITABLE DISCHARGE OR DEFENSE OF A GUARANTOR, IT BEING THE INTENT OF THIS
SECTION 4.3 THAT THE OBLIGATIONS OF THE GUARANTOR HEREUNDER SHALL BE ABSOLUTE
AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES.


 

There shall be no obligation of the Holders to give notice to, or obtain consent
of, the Guarantor with respect to the happening of any of the foregoing.

 

Rights of Holders.

 


THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES HAVE
THE RIGHT TO DIRECT THE TIME, METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR
ANY REMEDY AVAILABLE TO THE GUARANTEE TRUSTEE IN RESPECT OF THIS GUARANTEE OR TO
DIRECT THE EXERCISE OF ANY TRUST OR POWER CONFERRED UPON THE GUARANTEE TRUSTEE
UNDER THIS GUARANTEE; PROVIDED, HOWEVER, THAT (SUBJECT TO SECTION 2.1) THE
GUARANTEE TRUSTEE SHALL HAVE THE RIGHT TO DECLINE TO FOLLOW ANY SUCH DIRECTION
IF THE GUARANTEE TRUSTEE BEING ADVISED BY COUNSEL DETERMINES THAT THE ACTION OR
PROCEEDING SO DIRECTED MAY NOT LAWFULLY BE TAKEN OR IF THE GUARANTEE TRUSTEE IN
GOOD FAITH BY ITS BOARD OF DIRECTORS OR TRUSTEES, EXECUTIVE COMMITTEES OR A
TRUST COMMITTEE OF DIRECTORS OR TRUSTEES AND/OR RESPONSIBLE OFFICERS SHALL
DETERMINE THAT THE ACTION OR PROCEEDINGS SO DIRECTED WOULD INVOLVE THE GUARANTEE
TRUSTEE IN PERSONAL LIABILITY.

 

9

--------------------------------------------------------------------------------


 


ANY HOLDER OF CAPITAL SECURITIES MAY INSTITUTE A LEGAL PROCEEDING DIRECTLY
AGAINST THE GUARANTOR TO ENFORCE THE GUARANTEE TRUSTEE’S RIGHTS UNDER THIS
GUARANTEE, WITHOUT FIRST INSTITUTING A LEGAL PROCEEDING AGAINST THE ISSUER, THE
GUARANTEE TRUSTEE OR ANY OTHER PERSON. THE GUARANTOR WAIVES ANY RIGHT OR REMEDY
TO REQUIRE THAT ANY SUCH ACTION BE BROUGHT FIRST AGAINST THE ISSUER, THE
GUARANTEE TRUSTEE OR ANY OTHER PERSON BEFORE SO PROCEEDING DIRECTLY AGAINST THE
GUARANTOR.


 

Guarantee of Payment. This Guarantee creates a guarantee of payment and not of
collection.

 

Subrogation. The Guarantor shall be subrogated to all (if any) rights of the
Holders of Capital Securities against the Issuer in respect of any amounts paid
to such Holders by the Guarantor under this Guarantee; provided, however, that
the Guarantor shall not (except to the extent required by mandatory provisions
of law) be entitled to enforce or exercise any right that it may acquire by way
of subrogation or any indemnity, reimbursement or other agreement, in all cases
as a result of payment under this Guarantee, if, after giving effect to any such
payment, any amounts are due and unpaid under this Guarantee. If any amount
shall be paid to the Guarantor in violation of the preceding sentence, the
Guarantor agrees to hold such amount in trust for the Holders and to pay over
such amount to the Holders.

 

Independent Obligations. The Guarantor acknowledges that its obligations
hereunder are independent of the obligations of the Issuer with respect to the
Capital Securities and that the Guarantor shall be liable as principal and as
debtor hereunder to make Guarantee Payments pursuant to the terms of this
Guarantee notwithstanding the occurrence of any event referred to in subsections
(a) through (g), inclusive, of Section 4.3 hereof.

 

Enforcement by a Beneficiary. A Beneficiary may enforce the obligations of the
Guarantor contained in Section 4.1(b) directly against the Guarantor and the
Guarantor waives any right or remedy to require that any action be brought
against the Issuer or any other person or entity before proceeding against the
Guarantor. The Guarantor shall be subrogated to all rights (if any) of any
Beneficiary against the Issuer in respect of any amounts paid to the
Beneficiaries by the Guarantor under this Guarantee; provided, however, that the
Guarantor shall not (except to the extent required by mandatory provisions of
law) be entitled to enforce or exercise any rights that it may acquire by way of
subrogation or any indemnity, reimbursement or other agreement, in all cases as
a result of payment under this Guarantee, if at the time of any such payment,
and after giving effect to such payment, any amounts are due and unpaid under
this Guarantee.

 


LIMITATION OF TRANSACTIONS; SUBORDINATION


 

Limitation of Transactions. So long as any Capital Securities remain
outstanding, if (a) there shall have occurred and be continuing an Event of
Default or a Declaration Event of Default or (b) the Guarantor shall have
selected an Extension Period as provided in the Declaration and such period, or
any extension thereof, shall have commenced and be continuing, then the
Guarantor shall not and shall not permit any Affiliate to (x) declare or pay any
dividends or distributions on, or redeem, purchase, acquire, or make a
liquidation payment with respect to, any of the Guarantor’s or such Affiliate’s
capital stock (other than payments of dividends or distributions to the
Guarantor or payments of dividends from direct or indirect subsidiaries of the
Guarantor to their parent corporations, which also shall be direct or indirect
subsidiaries of the Guarantor) or make any guarantee payments with respect to
the foregoing or (y) make any payment of principal of or interest or premium, if
any, on or repay, repurchase or redeem any debt securities of the Guarantor or
any Affiliate that rank pari passu in all respects with or junior in interest to
the Debentures (other than, with respect to clauses (x) and (y) above,
(i) repurchases, redemptions or other acquisitions of shares of capital stock of
the Guarantor in connection with any employment contract,

 

10

--------------------------------------------------------------------------------


 

benefit plan or other similar arrangement with or for the benefit of one or more
employees, officers, directors or consultants, in connection with a dividend
reinvestment or stockholder stock purchase plan or in connection with the
issuance of capital stock of the Guarantor (or securities convertible into or
exercisable for such capital stock) as consideration in an acquisition
transaction entered into prior to the occurrence of the Event of Default,
Declaration Event of Default or Extension Period, as applicable, (ii) as a
result of any exchange or conversion of any class or series of the Guarantor’s
capital stock (or any capital stock of a subsidiary of the Guarantor) for any
class or series of the Guarantor’s capital stock or of any class or series of
the Guarantor’s indebtedness for any class or series of the Guarantor’s capital
stock, (iii) the purchase of fractional interests in shares of the Guarantor’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged, (iv) any declaration of a
dividend in connection with any stockholders’ rights plan, or the issuance of
rights, stock or other property under any stockholders’ rights plan, or the
redemption or repurchase of rights pursuant thereto, (v) any dividend in the
form of stock, warrants, options or other rights where the dividend stock or the
stock issuable upon exercise of such warrants, options or other rights is the
same stock as that on which the dividend is being paid or ranks pari passu with
or junior to such stock and any cash payments in lieu of fractional shares
issued in connection therewith, (vi) payments of principal or interest on debt
securities or payments of cash dividends or distributions on any capital stock
issued by an Affiliate that is not, in whole or in part, a subsidiary of the
Guarantor (or any redemptions, repurchases or liquidation payments on such stock
or securities), or (vii) payments under this Guarantee).

 

Ranking. This Guarantee will constitute an unsecured obligation of the Guarantor
and will rank subordinate and junior in right of payment to all present and
future Senior Indebtedness (as defined in the Indenture) of the Guarantor. By
their acceptance thereof, each Holder of Capital Securities agrees to the
foregoing provisions of this Guarantee and the other terms set forth herein.

 

The right of the Guarantor to participate in any distribution of assets of any
of its subsidiaries upon any such subsidiary’s liquidation or reorganization or
otherwise is subject to the prior claims of creditors of that subsidiary, except
to the extent the Guarantor may itself be recognized as a creditor of that
subsidiary. Accordingly, the Guarantor’s obligations under this Guarantee will
be effectively subordinated to all existing and future liabilities of the
Guarantor’s subsidiaries, and claimants should look only to the assets of the
Guarantor for payments hereunder. This Guarantee does not limit the incurrence
or issuance of other secured or unsecured debt of the Guarantor, including
Senior Indebtedness of the Guarantor, under any indenture that the Guarantor may
enter into in the future or otherwise.

 


TERMINATION


 

Termination. This Guarantee shall terminate as to the Capital Securities
(i) upon full payment of the Redemption Price or Special Redemption Price of all
Capital Securities then outstanding, (ii) upon the distribution of all of the
Debentures to the Holders of all of the Capital Securities or (iii) upon full
payment of the amounts payable in accordance with the Declaration upon
dissolution of the Issuer. This Guarantee will continue to be effective or will
be reinstated, as the case may be, if at any time any Holder of Capital
Securities must restore payment of any sums paid under the Capital Securities or
under this Guarantee.

 

11

--------------------------------------------------------------------------------


 


INDEMNIFICATION


 

Exculpation.

 


NO INDEMNIFIED PERSON SHALL BE LIABLE, RESPONSIBLE OR ACCOUNTABLE IN DAMAGES OR
OTHERWISE TO THE GUARANTOR OR ANY COVERED PERSON FOR ANY LOSS, DAMAGE OR CLAIM
INCURRED BY REASON OF ANY ACT OR OMISSION PERFORMED OR OMITTED BY SUCH
INDEMNIFIED PERSON IN GOOD FAITH IN ACCORDANCE WITH THIS GUARANTEE AND IN A
MANNER THAT SUCH INDEMNIFIED PERSON REASONABLY BELIEVED TO BE WITHIN THE SCOPE
OF THE AUTHORITY CONFERRED ON SUCH INDEMNIFIED PERSON BY THIS GUARANTEE OR BY
LAW, EXCEPT THAT AN INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY SUCH LOSS, DAMAGE
OR CLAIM INCURRED BY REASON OF SUCH INDEMNIFIED PERSON’S NEGLIGENCE OR WILLFUL
MISCONDUCT WITH RESPECT TO SUCH ACTS OR OMISSIONS.


 


AN INDEMNIFIED PERSON SHALL BE FULLY PROTECTED IN RELYING IN GOOD FAITH UPON THE
RECORDS OF THE ISSUER OR THE GUARANTOR AND UPON SUCH INFORMATION, OPINIONS,
REPORTS OR STATEMENTS PRESENTED TO THE ISSUER OR THE GUARANTOR BY ANY PERSON AS
TO MATTERS THE INDEMNIFIED PERSON REASONABLY BELIEVES ARE WITHIN SUCH OTHER
PERSON’S PROFESSIONAL OR EXPERT COMPETENCE AND WHO, IF SELECTED BY SUCH
INDEMNIFIED PERSON, HAS BEEN SELECTED WITH REASONABLE CARE BY SUCH INDEMNIFIED
PERSON, INCLUDING INFORMATION, OPINIONS, REPORTS OR STATEMENTS AS TO THE VALUE
AND AMOUNT OF THE ASSETS, LIABILITIES, PROFITS, LOSSES, OR ANY OTHER FACTS
PERTINENT TO THE EXISTENCE AND AMOUNT OF ASSETS FROM WHICH DISTRIBUTIONS TO
HOLDERS OF CAPITAL SECURITIES MIGHT PROPERLY BE PAID.


 

Indemnification.

 


THE GUARANTOR AGREES TO INDEMNIFY EACH INDEMNIFIED PERSON FOR, AND TO HOLD EACH
INDEMNIFIED PERSON HARMLESS AGAINST, ANY AND ALL LOSS, LIABILITY, DAMAGE, CLAIM
OR EXPENSE INCURRED WITHOUT NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE
INDEMNIFIED PERSON, ARISING OUT OF OR IN CONNECTION WITH THE ACCEPTANCE OR
ADMINISTRATION OF THE TRUST OR TRUSTS HEREUNDER, INCLUDING, BUT NOT LIMITED TO,
THE COSTS AND EXPENSES (INCLUDING REASONABLE LEGAL FEES AND EXPENSES) OF THE
INDEMNIFIED PERSON DEFENDING ITSELF AGAINST, OR INVESTIGATING, ANY CLAIM OR
LIABILITY IN CONNECTION WITH THE EXERCISE OR PERFORMANCE OF ANY OF THE
INDEMNIFIED PERSON’S POWERS OR DUTIES HEREUNDER. THE OBLIGATION TO INDEMNIFY AS
SET FORTH IN THIS SECTION 7.2 SHALL SURVIVE THE RESIGNATION OR REMOVAL OF THE
GUARANTEE TRUSTEE AND THE TERMINATION OF THIS GUARANTEE.


 


PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON UNDER THIS SECTION 7.2 OF NOTICE
OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PERSON WILL, IF A CLAIM IN
RESPECT THEREOF IS TO BE MADE AGAINST THE GUARANTOR UNDER THIS SECTION 7.2,
NOTIFY THE GUARANTOR IN WRITING OF THE COMMENCEMENT THEREOF; BUT THE FAILURE SO
TO NOTIFY THE GUARANTOR (I) WILL NOT RELIEVE THE GUARANTOR FROM LIABILITY UNDER
PARAGRAPH (A) ABOVE UNLESS AND TO THE EXTENT THAT THE GUARANTOR DID NOT
OTHERWISE LEARN OF SUCH ACTION AND SUCH FAILURE RESULTS IN THE FORFEITURE BY THE
GUARANTOR OF SUBSTANTIAL RIGHTS AND DEFENSES AND (II) WILL NOT, IN ANY EVENT,
RELIEVE THE GUARANTOR FROM ANY OBLIGATIONS TO ANY INDEMNIFIED PERSON OTHER THAN
THE INDEMNIFICATION OBLIGATION PROVIDED IN PARAGRAPH (A) ABOVE. THE GUARANTOR
SHALL BE ENTITLED TO APPOINT COUNSEL OF THE GUARANTOR’S CHOICE AT THE
GUARANTOR’S EXPENSE TO REPRESENT THE INDEMNIFIED PERSON IN ANY ACTION FOR WHICH
INDEMNIFICATION IS SOUGHT (IN WHICH CASE THE GUARANTOR SHALL NOT THEREAFTER BE
RESPONSIBLE FOR THE FEES AND EXPENSES OF ANY SEPARATE COUNSEL RETAINED BY THE
INDEMNIFIED PERSON OR PERSONS EXCEPT AS SET FORTH BELOW); PROVIDED, HOWEVER,
THAT SUCH COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON.
NOTWITHSTANDING THE GUARANTOR’S ELECTION TO APPOINT COUNSEL TO REPRESENT THE
GUARANTOR IN AN ACTION, THE INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO EMPLOY
SEPARATE COUNSEL (INCLUDING LOCAL COUNSEL), AND THE GUARANTOR SHALL BEAR THE
REASONABLE FEES, COSTS AND EXPENSES OF SUCH SEPARATE COUNSEL IF (I) THE USE OF
COUNSEL CHOSEN BY THE GUARANTOR TO REPRESENT THE INDEMNIFIED PERSON WOULD
PRESENT SUCH COUNSEL WITH

 

12

--------------------------------------------------------------------------------


 


A CONFLICT OF INTEREST, (II) THE ACTUAL OR POTENTIAL DEFENDANTS IN, OR TARGETS
OF, ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PERSON AND THE GUARANTOR AND
THE INDEMNIFIED PERSON SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PERSON(S) WHICH ARE DIFFERENT
FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE GUARANTOR, (III) THE GUARANTOR
SHALL NOT HAVE EMPLOYED COUNSEL SATISFACTORY TO THE INDEMNIFIED PERSON TO
REPRESENT THE INDEMNIFIED PERSON WITHIN A REASONABLE TIME AFTER NOTICE OF THE
INSTITUTION OF SUCH ACTION OR (IV) THE GUARANTOR SHALL AUTHORIZE THE INDEMNIFIED
PERSON TO EMPLOY SEPARATE COUNSEL AT THE EXPENSE OF THE GUARANTOR. THE GUARANTOR
WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PERSONS, SETTLE
OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY
PENDING OR THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE
INDEMNIFIED PERSONS ARE ACTUAL OR POTENTIAL PARTIES TO SUCH CLAIM OR ACTION)
UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE
OF EACH INDEMNIFIED PERSON FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION,
SUIT OR PROCEEDING.


 

Compensation; Reimbursement of Expenses. The Guarantor agrees:

 


TO PAY TO THE GUARANTEE TRUSTEE FROM TIME TO TIME SUCH COMPENSATION FOR ALL
SERVICES RENDERED BY IT HEREUNDER AS THE PARTIES SHALL AGREE TO FROM TIME TO
TIME (WHICH COMPENSATION SHALL NOT BE LIMITED BY ANY PROVISION OF LAW IN REGARD
TO THE COMPENSATION OF A TRUSTEE OF AN EXPRESS TRUST); AND


 


EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TO REIMBURSE THE GUARANTEE
TRUSTEE UPON REQUEST FOR ALL REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES
INCURRED OR MADE BY IT IN ACCORDANCE WITH ANY PROVISION OF THIS GUARANTEE
(INCLUDING THE REASONABLE COMPENSATION AND THE EXPENSES AND DISBURSEMENTS OF ITS
AGENTS AND COUNSEL), EXCEPT ANY SUCH EXPENSE, DISBURSEMENT OR ADVANCE AS MAY BE
ATTRIBUTABLE TO ITS NEGLIGENCE OR WILLFUL MISCONDUCT.


 

For purposes of clarification, this Section 7.3 does not contemplate the payment
by the Guarantor of acceptance or annual administration fees owing to the
Guarantee Trustee for services to be provided by the Guarantee Trustee under
this Guarantee or the fees and expenses of the Guarantee Trustee’s counsel in
connection with the closing of the transactions contemplated by this Guarantee.
The provisions of this Section 7.3 shall survive the resignation or removal of
the Guarantee Trustee and the termination of this Guarantee.

 


MISCELLANEOUS


 

Successors and Assigns. All guarantees and agreements contained in this
Guarantee shall bind the successors, assigns, receivers, trustees and
representatives of the Guarantor and shall inure to the benefit of the Holders
of the Capital Securities then outstanding. Except in connection with any merger
or consolidation of the Guarantor with or into another entity or any sale,
transfer or lease of the Guarantor’s assets to another entity, in each case, to
the extent permitted under the Indenture, the Guarantor may not assign its
rights or delegate its obligations under this Guarantee without the prior
approval of the Holders of at least a Majority in liquidation amount of the
Capital Securities.

 

Amendments. Except with respect to any changes that do not adversely affect the
rights of Holders of the Capital Securities in any material respect (in which
case no consent of Holders will be required), this Guarantee may be amended only
with the prior approval of the Holders of not less than a Majority in
liquidation amount of the Capital Securities. The provisions of the Declaration
with respect to amendments thereof apply to the giving of such approval.

 

13

--------------------------------------------------------------------------------


 

Notices. All notices provided for in this Guarantee shall be in writing, duly
signed by the party giving such notice, and shall be delivered, telecopied or
mailed by first class mail, as follows:

 


IF GIVEN TO THE GUARANTEE TRUSTEE, AT THE GUARANTEE TRUSTEE’S MAILING ADDRESS
SET FORTH BELOW (OR SUCH OTHER ADDRESS AS THE GUARANTEE TRUSTEE MAY GIVE NOTICE
OF TO THE HOLDERS OF THE CAPITAL SECURITIES AND THE GUARANTOR):


 

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware  19890-1600

Attention:  Corporate Trust Administration

Telecopy:  302-636-4140

 


IF GIVEN TO THE GUARANTOR, AT THE GUARANTOR’S MAILING ADDRESS SET FORTH BELOW
(OR SUCH OTHER ADDRESS AS THE GUARANTOR MAY GIVE NOTICE OF TO THE HOLDERS OF THE
CAPITAL SECURITIES AND TO THE GUARANTEE TRUSTEE):


 

Yadkin Valley Financial Corporation

209 North Bridge Street

Elkin, North Carolina  28621

Attention:  Edwin E. Laws

Telecopy:  336-835-8858

 


IF GIVEN TO ANY HOLDER OF THE CAPITAL SECURITIES, AT THE ADDRESS SET FORTH ON
THE BOOKS AND RECORDS OF THE ISSUER.


 

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid, except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

 

Benefit. This Guarantee is solely for the benefit of the Beneficiaries and,
subject to Section 2.1(a), is not separately transferable from the Capital
Securities.

 

Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

Counterparts. This Guarantee may be executed in one or more counterparts, each
of which shall be an original, but all of which taken together shall constitute
one and the same instrument.

 

Separability. In case one or more of the provisions contained in this Guarantee
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Guarantee, but this Guarantee shall be construed as if
such invalid or illegal or unenforceable provision had never been contained
herein.

 

Signatures appear on the following page

 

14

--------------------------------------------------------------------------------


 

THIS GUARANTEE is executed as of the day and year first above written.

 

 

 

YADKIN VALLEY FINANCIAL
CORPORATION, as Guarantor

 

 

 

By:

/s/ Edwin E. Laws

 

 

Name: Edwin E. Laws

 

 

Title: Chief Financial Officer

 

 

 

 

WILMINGTON TRUST COMPANY, as Guarantee
Trustee

 

 

 

By:

/s/ W. Thomas Morris, II

 

 

Name: W. Thomas Morris, II

 

 

Title: Assistant Vice President

 

15

--------------------------------------------------------------------------------